Russell, J.
The guilt of the defendant being dependent entirely upon circumstantial evidence, the failure of the trial judge to charge the jury upon that subject, and to instruct them that “to warrant a conviction on circumstantial evidence, the proven facts must riot only be consistent with the hypothesis of guilt, but must exclude every other *830reasonable hypothesis save that of the guilt of the accused” (Penal Code, § 984), required a new trial. Riley v. State, 1 Ga. App. 651.
Certiorari, from Morgan superior court — Judge Lewis. April 29, 1907.
Argued July 18,
Decided November 11, 1907.
M. C. Few, for plaintiff in error.
J. E. Pottle, solicitor-general, E. W. Butler, contra.

Judgment reversed.